Citation Nr: 1515624	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-42 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

3.  Entitlement to service connection for an enlarged prostate.

4.  Entitlement to service connection for hyperthyroidism.

5.  Entitlement to service connection for hypothyroidism, to include as secondary to hyperthyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 1991 and from January 2005 to November 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Travel Board hearing held before a Veterans Law Judge in June 2011.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the Travel Board hearing is now retired.  In a December 2014 letter to the Veteran, the Veteran was informed that the Veterans Law Judge who conducted his hearing is no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  However, in January 2015 he submitted a statement in response, indicating that he did not wish to appear at another hearing, and that he wished for his case to be considered on the evidence of record.  As such, the Board may proceed with the appeal.

When the case was last before the Board in May 2012 it was remanded for additional development.

As noted in the March 2012 remand, the Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an enlarged prostate is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record reflects that the Veteran does not have a diagnosis of PTSD.

2.  The competent medical evidence of record shows that the Veteran's anxiety disorder is etiologically related to service.

3.  The competent medical evidence of record shows that it is at least as likely as not that the Veteran's hyperthyroidism had its onset during service.

4.  The competent medical evidence of record indicates that the Veteran's hypothyroidism is caused by his hyperthyroidism.   


CONCLUSIONS OF LAW
      
1.  PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.304 (2012).
 
2.  An acquired psychiatric disorder other than PTSD, diagnosed as anxiety disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

3.  Hyperthyroidism was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Hypothyroidism is proximately due to service-connected hyperthyroidism.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the decision below, the Board has granted the Veteran's claims for service connection for anxiety disorder, hyperthyroidism, and hypothyroidism.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998), was at worst harmless error in that it did not affect the essential fairness of the adjudication of these claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Regarding the claim of entitlement to service connection for PTSD, in VA correspondence to the Veteran in December 2008, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The December 2008 notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  Moreover, the December 2008 letter was sent prior to the initial adjudication of the claim.  In sum, the Board finds that the content of the December 2008 notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

With regard to the duty to assist, the Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

In addition, the Veteran was afforded a VA examination in April 2012 with respect to his claim of entitlement to service connection for PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate.  The examiner reviewed the claims file and conducted an examination.  The examination report considers the pertinent evidence of record, to include the Veteran's statements of the Veteran, and the examiner provided a rationale for the opinions proffered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2011.  Specifically, the June 2011 Board remand instructed the RO to contact the Veteran and inquire about any additional treatment, obtain any outstanding treatment records, and to schedule the Veteran for a VA psychiatric examination in order to determine whether the Veteran has PTSD which is etiologically related to service.  The AMC sent the Veteran a letter in March 2012 which requested additional treatment records/authorization to obtain such records.  The Veteran submitted a statement regarding his PTSD in March 2012.  The statement reflects that the Veteran had no additional treatment records regarding his claimed PTSD.  Moreover, the Veteran underwent a VA psychiatric examination in April 2012.  The Board finds that the RO has complied with the Board's instructions and that the above listed action taken by the AMC, including the April 2012 VA examination, substantially complies with the Board's March 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 


PTSD

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.

VA has implemented the DSM-V.  VA, however, has determined that the DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in 2012.  Hence, his claim is governed by DSM-IV.

As a general rule, a veteran's lay testimony alone about a claimed stressor not related to combat or fear of hostile military or terrorist activity is not enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(3). 
If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the Veteran's symptoms are related to the claimed stressor; and, (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Veteran contends that he is entitled to service connection for PTSD because it is due to his service in Iraq from March to October 2005.  In his notice of disagreement, he indicated that he was in an imminent danger zone in Ar-Ramadi.  He experienced many roadside bombs and was in danger during his convoy runs.  He stated that it was a consistently stressful environment not knowing if he would be killed by a mine, roadside bomb, or an RPG.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076 ; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this case, the Veteran's service treatment records show no complaints, diagnoses, or treatment for PTSD or another psychiatric disorder.  The post-service medical evidence includes a July 2009 letter from a private therapist, which notes that the Veteran received counseling "in relation to stress" in March 2008.  Additionally, a July 2009 VA treatment record reflects that the Veteran wanted to see a mental health care professional because very little noise made him "go crazy."  It was noted that he suspected he had PTSD.

An April 2012 VA examination report notes that the Veteran was a convoy driver during his service in Iraq.  He reported having been subjected to mortar fire while in Iraq, and having lived in fear during that time.  He stated that no one he knew was killed in Iraq but he saw death there.  The examiner opined that the Veteran has a stressor that is adequate to support a diagnosis of PTSD, which is related to the Veteran's fear of hostile military or terrorist activity.  The examiner noted that the Veteran does report some PTSD-type anxiety symptoms that are being diagnosed as anxiety disorder not otherwise specified.  However, the examiner found that the Veteran's reported symptoms do not meet the comprehensiveness, frequency, or intensity to qualify for a diagnosis of PTSD.  There is no other medical evidence of record which reflects a diagnosis of PTSD.

In summary, none of the medical evidence shows that the Veteran is diagnosed with PTSD.  As a diagnosis of PTSD based on the DSM-IV criteria is a necessary requirement for service connection for PTSD, it is clear that the preponderance of the evidence is against the claim for service connection for PTSD.  Therefore, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In making the above determination, the Board has considered the Veteran's lay contentions that he feels he has PTSD related to his service in Iraq.  However, the Veteran is not competent to render a diagnosis of PTSD, or relate the etiology of such to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 , Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  A diagnosis of PTSD requires specialized knowledge and training, and as a lay person without any medical training, the Veteran is not competent to render such a diagnosis.  

Acquired Psychiatric Disability Other Than PTSD

To the extent that the Veteran himself believes that he suffers from another psychiatric disability (other than PTSD) related to service, the Board finds that the probative evidence of record shows a finding in favor of service connection for anxiety disorder.

In this regard, the April 2012 VA examiner diagnosed the Veteran with anxiety disorder, not otherwise specified.  The examiner opined that the Veteran's mental health symptoms are at least as likely as not caused by or a result of service connected activities.  Moreover, the examiner felt that the Veteran's mental health symptoms are partially the result of hostile military or terrorist activity.  

Based upon the above, the Board finds that the Veteran is diagnosed with anxiety disorder not otherwise specified, which has been found to be etiologically related to service.  There is no medical opinion against the claim.  Therefore, service connection for anxiety disorder, not otherwise specified, is granted.

Hyperthyroidism and Hypothyroidism

The Veteran claims that he is entitled to service connection for hyperthyroidism because he began experiencing symptoms of it during service.  In his notice of disagreement he stated that although hyperthyroidism was not diagnosed until 2007, he began experiencing extreme weight loss while stationed in Iraq, having lost over 20 pounds in a four-month period.  He went to a private doctor a month after returning from active duty, complaining of headaches and excessive weight loss.  He further stated that he went to a private physician in March 2006 complaining of rashes, and was diagnosed with urticaria.  He indicated that in order to treat his hyperthyroidism he underwent radioactive Iodine ablation to destroy his thyroid.  This resulted in hypothyroidism.  

A review of the service treatment records does not reflect any complaints, findings or treatment related to hyperthyroidism or hypothyroidism.  An April 2001 service examination reflects that the Veteran's weight was 175 pounds.  

A July 2009 letter from Dr. B.E. states that the Veteran has been a patient since May 2001.  It was noted that he was diagnosed with Graves disease, a form of hyperthyroidism in August 2007.  The Veteran received radioactive iodine treatment in September 2007.  This treatment destroys the thyroid.  Therefore, this caused the Veteran to have hypothyroidism.  His condition has completely stabilized since the beginning of his treatment with Synthroid.  Dr. B.E. noted that the Veteran's weight loss started during his deployment, but has returned back to baseline.  He weighed 179 pounds on December 18, 2004 before deployment, 164 pounds on December 8, 2005 after returning from deployment, 146 pounds when he was diagnosed with hyperthyroidism on August 13, 2007, and is now 176 pounds on July 28, 2009.  

A June 2011 letter from Dr. B.E. states that the Veteran has been a patient since May 2001.  Dr. B.E. opined that the Veteran's thyroid condition started during his military service.  His weight was steady prior to his deployment and his symptoms of weight loss started while overseas and continued when he returned home.  He also developed urticaria, which is a symptom of Graves disease.  He was officially diagnosed in August 2007.

The Veteran underwent a VA examination in May 2012.  It was noted that the Veteran currently has a diagnosis of hypothyroidism, which is the result of iodine ablation for Graves disease.  The examiner noted the Veteran's statement that he had weight loss while stationed in Iraq.  The Veteran denied any evaluation or treatment for a thyroid condition on active duty.  He reported that after he came off active duty in December 2005 he had symptoms of increased weight loss, approximately 30 pounds.  In March 2006 he was diagnosed with urticaria and he continued to have weight loss and other symptoms.  He reportedly had the classic presentation of Graves disease, including tachycardia, agitation, and feeling constantly hot.  He was diagnosed and had radioactive iodine ablation of the thyroid.  Since that time, the Veteran has been taking prescription Synthroid.  The examiner opined that it is less likely than not that the Veteran's current thyroid condition had its onset during service or is related to any incident of service.  The examiner reasoned that on review of the service treatment records, there is no evidence that the Veteran was treated for a thyroid condition while on active duty.  There was a physical examination performed on December 8, 2005, which reveals a weight of 164 pounds.  A January 8, 2006 military preventative care flow sheet reflects a weight of 165 pounds.  The Veteran's weight decreased slightly to 156 pounds in December 2007.  The examiner was unable to find a pre-deployment baseline weight and as such, the examiner stated that it appears that the Veteran did not have a significant decrease in his weight until 2007.  Although the Veteran had vague symptoms, he did not have a specific diagnosis of Graves disease until 2007 summer.  Consequently, the examiner was unable to create a link between the Veteran's current thyroid disability and his previous service in the Gulf.

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the VA medical opinion appears to be largely based upon the lack of any findings or diagnosis of a thyroid condition in service, and the fact that the examiner could not find an documented pre-deployment weight.  Importantly, the Board notes that the Veteran is competent to attest to his weight before deployment and after.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  Moreover, the Board finds him credible, as his account is corroborated by his private physician who diagnosed him with hyperthyroidism.  Accordingly, the Board concludes that the VA medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

In sum, the Board finds that the preponderance of the competent and credible evidence suggests that the Veteran's hyperthyroidism had its onset during service.  Moreover, the competent medical evidence also confirms that the Veteran's hypothyroidism is directly caused by his hyperthyroidism.  As such, service connection for hyperthyroidism and hypothyroidism is granted.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for anxiety disorder is granted.

Entitlement to service connection for hyperthyroidism is granted.

Entitlement to service connection for hypothyroidism is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the Board remand, the RO/AMC was instructed to schedule the Veteran for a genitourinary examination in order to determine whether the Veteran has a current prostate condition that is etiologically related to service.  The examiner was instructed to review the claims folder, with specific attention to be paid to the Veteran's June 2011 hearing testimony which the Veteran described his in-service symptoms, and the February 2007 and June 2008 records from Dr. B.E. showing a diagnosis of recurrent prostate infection and chronic prostatitis.  
The Veteran underwent a VA examination in May 2012.  The examiner diagnosed the Veteran with chronic prostatitis.  The examiner noted that the Veteran reported that he may have had vague symptoms on active duty, but denied any treatment.  After deployment, in December 2005, the Veteran reported increasing pain in his lower back and was diagnosed with inflamed prostate.  He was initially prescribed antibiotics for his symptoms.  He reports episodes of prostatitis on an annual basis, sometimes lasting for two weeks.  The Veteran stated that his symptoms decreased immediately with the use of Cipro.  He reported that his last episode of prostatitis was in October 2011.  He denied being referred to a urologist.  The examiner opined that it is less likely than not that the Veteran's current prostate condition, chronic prostatitis, had its onset or was aggravated during service, or is otherwise related to any incident of service.  The examiner reasoned that there is no evidence in the service treatment records that the Veteran was evaluated or treated for the condition of prostatitis.  The examiner further stated that about two years after his deployment, the Veteran was initially treated for his prostate condition.  As such, the examiner was unable to create a nexus between the Veteran's prostatitis and his previous service.

Importantly, the VA examiner, while acknowledging that the Veteran had "vague symptoms" during service, did not address the Veteran's lay contentions that he had back pain in service and that his physician in service indicated that his prostate had the "consistency of a prune."  The examiner also did not address the Veteran's statements that just months after service he sought treatment and was later diagnosed with prostatitis.  Instead, the examiner seems to base the negative opinion on the lack of findings of a prostate condition in service or until two years thereafter.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's lay statements and one that includes a complete rationale.

Moreover, in his notice of disagreement, the Veteran indicated that his stress is the cause of his enlarged prostate.  As service connection for anxiety disorder has been granted in this decision, an opinion should be obtained on whether the enlarged prostate is caused or aggravated by the service-connected anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2012 male reproductive system VA examiner, if the examiner is available, in order to obtain an opinion regarding the nature and etiology of the Veteran's currently diagnosed recurrent prostatitis.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed. 

The examiner should provide an opinion as to whether the Veteran's currently diagnosed chronic prostatitis is at least as likely as not (50 percent or better probability) etiologically related to service, to include the back pain and the physical exam findings that the Veteran's prostate was the consistence of a prune.  

The examiner should also provide an opinion as to whether is it at least as likely as not (a 50 percent probability or more) that the chronic prostatitis is caused or aggravated by his service-connected anxiety disorder not otherwise specified.

Aggravation is defined as worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered must be provided.

If the May 2012 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  
 
3.  Once the above actions have been completed, the RO must re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


